Supreme Court of Florida
                                   ____________

                                   No. SC17-1543
                                   ____________


    IN RE: AMENDMENTS TO RULE 4-44 OF THE RULES OF THE
  SUPREME COURT RELATING TO ADMISSIONS TO THE FLORIDA
                          BAR.

                                 [October 19, 2017]

PER CURIAM.

      This matter is before the Court for consideration of proposed amendments to

the Rules of the Supreme Court Relating to Admissions to the Bar. We have

jurisdiction. See art. V, § 15, Fla. Const.

      The Florida Board of Bar Examiners (Board) has filed a petition seeking to

amend rule 4-44 (Computer Option) of the Rules of the Supreme Court Relating to

Admissions to the Bar. The proposed amendments pertain to the use of laptop

computers on the essay portion of the General Bar Examination. Rule 4-44

permits the use of a laptop computer for the essay portion of the General Bar

Examination. Under the current rule, an applicant must complete a form available

on the Board’s website and pay a fee of $125. At present, the rule itself does not

expressly include a deadline for the applicant to notify the Board of his or her
intent to use a laptop and pay the fee. The application to take the examination is

available online and states the deadlines for notifying the Board of the applicant’s

election to use a laptop and to pay the fee, that coincide with the final deadlines for

registering for the examination under rule 4-43.2—January 15 for the February

examination and June 15 for the July examination. The application itself also

gives the applicant an opportunity to elect to use a laptop. If the applicant chooses

this option, an onscreen prompt indicates that the laptop fee is due when the

application is submitted.

      Upon consideration of the Board’s petition, we amend rule 4-44, as proposed

by the Board, to state that applicants are required to indicate their intention to use a

laptop for the examination on the application, or otherwise notify the Board in

writing of their intent, and pay the laptop fee at the time they register to take the

exam. The rule is also amended to explicitly state the deadlines applicable to

laptop use. In addition, language in the rule requiring an applicant to complete a

separate form on the Board’s website is deleted. As noted, the examination

application itself already allows an applicant to make this election.

      Accordingly, rule 4-44 of the Rules of the Supreme Court Relating to

Admissions to the Bar is amended as reflected in the appendix to this opinion.

New language is indicated by underscoring; deletions are indicated by struck-

through type. The amendments shall become effective immediately upon release

                                          -2-
of this opinion. Because the amendments were not published for comment prior to

their adoption, interested persons shall have sixty days from the date of this

opinion in which to file comments with the Court.1

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and LAWSON, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Rules of the Supreme Court of Florida Relating to
Admissions to the Florida Bar



       1. All comments must be filed with the Court on or before December 18,
2017, with a certificate of service verifying that a copy has been served on the
Executive Director of the Florida Board of Bar Examiners, Michele A. Gavagni,
1891 Eider Court, Tallahassee, FL 32399-1750, gavagnim@flcourts.org, and on
the General Counsel Designate, James T. Almon, 1891 Eider Court, Tallahassee,
FL 32399-1750, almonjt@flcourts.org, as well as a separate request for oral
argument if the person filing the comment wishes to participate in oral argument,
which may be scheduled in this case. The Board has until January 8, 2018, to file a
response to any comments filed with the Court. If filed by an attorney in good
standing with The Florida Bar, the comment must be electronically filed via the
Florida Courts E–Filing Portal (Portal) in accordance with In re Electronic Filing
in the Supreme Court of Florida via the Florida Courts E–Filing Portal, Fla.
Admin. Order No. AOSC13–7 (Feb. 18, 2013). If filed by a nonlawyer or a lawyer
not licensed to practice in Florida, the comment may be, but is not required to be,
filed via the Portal. Comments filed via the Portal must be submitted in Microsoft
Word 97 or higher. See In re Electronic Filing in the Florida Supreme Court, Fla.
Admin. Order No. AOSC17–27 (May 9, 2017). Any person unable to submit a
comment electronically must mail or hand-deliver the originally signed comment
to the Florida Supreme Court, Office of the Clerk, 500 South Duval Street,
Tallahassee, Florida 32399–1927; no additional copies are required or will be
accepted.

                                         -3-
Scott N. Richardson, Chair, Michele A. Gavagni, Executive Director, and James T.
Almon, General Counsel Designate, Florida Board of Bar Examiners, Tallahassee,
Florida,

      for Petitioner




                                      -4-
                                   APPENDIX

 RULES OF THE SUPREME COURT RELATING TO ADMISSIONS TO

                                   THE BAR

      4-44 Computer Option. Applicants are permitted the use of a laptop

computer with software designated by the board to complete answers to the essay

portion of the General Bar Examination. Applicants seeking to use a laptop computer

must complete a form available on the board's website indicate on the examination

application or otherwise provide written notice of the intent to participate in the

laptop program and pay a fee of $125 at the time of filing. The written notice and

fee must be received by the board not later than January 15 for the February

examination or June 15 for the July examination.




                                       -5-